DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase “the optical thickness being (d/)*n” recited in claim 1 is confusing and indefinite since this expression is dimensionless, noted both d, a layer thickness, and  a design wavelength, have a dimension of length (L), and the expression (d/) is dimensionless, wherein an optical thickness has a dimension of length.  The expression being (d/)*n therefore is not an optical thickness.  It is noted that an optical thickness is defined in the art as d*n, i.e. layer thickness multiplied by refractive index.  The expression being (d/)*n is known in the art as a phase.  Correction is required. 
i of the optical thickness of a layer” recited in claim 1 is confusing and indefinite since the function is not defined.  Since the function for the parameter is not explicitly defined, the phrase “the product of a reflectivity of the stack of multilayers and the parameter is less than 1 for an anti-reflection … or is greater than or equal to 1 for a mirroring” recited in claim 1 is indefinite.  Furthermore, it is not clear how to define “reflectivity”?  In general, reflection of light is defined as the ratio of intensity of reflected light and intensity of incident light, and usually is depicted in percentage.  It is not clear if the reflectivity is referred to reflection measured in percentage, i.e. if 5% reflection is taken as reflectivity equals to 0.05.  Clarification and correction are required.  
The phrase “the partial layer” recited in claim 1 is confusing since it lacks proper antecedent basis from earlier part of the claim. 
The phrase “in particular” recited in claim 1 is confusing and indefinite.  
The phrase “the index i denotes the order of the successive multilayers in the stack” recited in claim 1 is confusing since it is not clear the order is counted from the substrate side or the air medium side.  For the purpose of examination, the order is being counted from the substrate side, however proper clarification and correction are required.  
The phrase “the two layer system” recited in claim 13 is confusing and indefinite since it lacks proper antecedent basis from its base claim.  The dependency of claim 13 on claim 8 causes indefiniteness.  For the purpose of examination, claim 13 is being interpreted as depends from claim 12.  
The phrase “the substrate” recited in claims 12 and 14 is confusing and indefinite since it lacks proper antecedent basis from its base claim.  
The scopes of the claims are unclear.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, and 9-11 is/are rejected under 35 U.S.C. 102(a)91) as being anticipated by the patent issued to Lee et al (PN. 9,013,795).
Lee et al teaches an optical coating serves as the interferometric layer system platform for optical element that is comprised at least one stack of successive multilayers (please see Figure 20) wherein each multilayer comprises a first layer (350) with a first optical thickness and a second layer (360) with a second optical thickness that is different from the first optical thickness, wherein each layer has an optical thickness being (d*n) with d being the layer thickness and n is an index of refraction for the layer, and a phase of (d/)*n, with  being the design wavelength.  The multilayer has optical characteristics that are specified depending on a parameter  which may be a function of a ratio of quotients vi of the optical thickness of a layer with a higher refractive index and the optical thickness of a layer with lower refractive index of the respective multilayers.  As shown in Table 2, Lee et al teaches, with regard to claims 1 and 2,  that the optical coating comprises three successive multilayers with an order i denotes from the 1 in the range of 0.66 to 0.79, v2 in the range of 12.76 to 6.38 and v3 in the range of 1.49 to 1.19, as the parameter  = (v1/(v2+v3)) has a value in the range of 0.046 to 0.174.  As shown in Figure 12, Lee et al teaches the reflectivity of the optical coating has a reflection of about 1% to 2% which with a reflectivity of 0.01 to 0.02.  The product of the parameter and the reflectivity is less than 1.  As shown in Figure 12, the optical coating is indeed an anti-reflection coating.  
With regard to claim 4, Lee et al teaches that the layers with lower refractive indices (360) and layers with higher refractive indices are arranged in the multilayers of the stack in the same order in each case, (please see Figure 20 and Table 2).  
With regard to claim 5, the parameter calculated, based on Table 2, is in the range of 0.046 to 0.174 that is less than 4 and the multilayers has an anti-reflective effective.  
With regard to claim 6, Lee et al teaches that the high refractive index layer is comprised of Nb2O5 that has a refractive index of about 2.33 and the low refractive index layer is comprised of SiO2 that has a refractive index of 1.46, wherein the difference between the indices is about 0.87 that is greater than 0.2.  
With regard to claim 7, Lee et al teaches that the high refractive index layer is comprised of Nb2O5 that has a refractive index of about 2.33 that is at least 1.6, and the low refractive index layer is comprised of SiO2 that has a refractive index of 1.46 that is at most 1.5.  
With regard to claim 9, Lee et al teaches that the stack of multilayers the layers with lower refractive index are formed of the same SiO2 and the layers with higher refractive index are formed of the same Nb2O5, (please see Table 2).  
2 and the first layer with higher refractive index are formed of the same Nb2O5, (please see Table 2).  
This reference has therefore anticipated the claims.  

Claim(s) 1, and 3-11  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the patent issued to Fukaya et al (PN. 8,882,280).
Fukaya et al teaches an optical coating serves as the interferometric layer system platform for optical element that is comprised at least one stack of successive multilayers (please see Figure 2 and Table 1) wherein each multilayer comprises a first layer with a first optical thickness and a second layer with a second optical thickness that is different from the first optical thickness, wherein each layer has an optical thickness (d*n) with d being the layer thickness and n being an index of refraction for the layer, and a phase of (d/)*n, with  being the design wavelength.  The multilayer has optical characteristics that are specified depending on a parameter, which may be a function of a ratio of quotients vi of the optical thickness of a layer with a higher refractive index and the optical thickness of a layer with lower refractive index of the respective multilayers.  As shown in Table 1, Fukaya et al teaches, with regard to claims 1 and 3, that the optical coating comprises four successive multilayers with an order i denotes from the side of the substrate, and according to the respective layer thickness and refractive indices, one can compute the ratio of quotients v for each multilayer, with the following values: v1 equals 0.3, v2 equals 2.46, v3 equals 6.837 and v4 equals 3.258, as the parameter  = ((v1+v2)/(v3+v4)) has a value of 0.283.  As shown in Figure 2, Fukaya et al teaches the reflectivity of the optical coating has a reflection of about 0.3% which with a reflectivity of 0.003.  The product of the and the reflectivity is less than 1.  As shown in Figure 2, the optical coating is indeed an anti-reflection coating.  
With regard to claim 4, Fukaya et al teaches that the layers with lower refractive indices and layers with higher refractive indices are arranged in the multilayers of the stack in the same order in each case, (please see Table 1).  
With regard to claim 5, the parameter calculated, based on Table 1, has a value of 0.283 that is less than 4 and the multilayers has an anti-reflective effective, (please see Figure 2).  
With regard to claim 6, Fukaya et al teaches that the high refractive index layer is comprised of Nb2O5 that has a refractive index of about 2.41 and the low refractive index layer is comprised of SiO2 that has a refractive index of 1.46, wherein the difference between the indices is about 0.95 that is greater than 0.2.  
With regard to claim 7, Fukaya et al teaches that the high refractive index layer is comprised of Nb2O5 that has a refractive index of about 2.41 that is at least 1.6, and the low refractive index layer is comprised of SiO2 that has a refractive index of 1.46 that is at most 1.5, (please see Table 1).  
With regard to claim 8, Fukaya et al teaches that the respective last multilayer of the stack of the multilayers has a low-refractive functional layer comprises MgF2 between the first layer and the second layer, (please see Table 1).  
With regard to claim 9, Fukaya et al teaches that the stack of multilayers the layers with lower refractive index are formed of the same SiO2 and the layers with higher refractive index are formed of the same Nb2O5, (please see Table 1).  
2 and the first layer with higher refractive index are formed of the same Nb2O5, (please see Table 1).  
This reference has therefore anticipated the claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al in view of the patent issued to Takaki et al (PN. 6,628,456).
The optical coating system taught by Lee et al as described in claim 1 above has met all the limitations of the claim.  
With regard to claim 12, Lee et al however does not teach explicitly that the optical coating system is provide on two opposing surfaces of a substrate to form a two layer system.  Takaki et al in the same field of endeavor teaches that two antireflection coating systems (2a and 2b, Figures 1 and 2) may be formed on two opposing surfaces of a substrate (1, Figures 1 and 2).   With regard to claim 13, Lee et al teaches that the anti-reflection coating system may comprise 4 layers or 6 layers, (please see  columns 16-17).  It would then have been obvious to one skilled in the art to apply the teachings of Lee et al in light of Takaki et al to make the anti-reflection coatings on two sides of the substrate to have different number of multilayers for the benefit to design different anti-reflection effects on different sides of the substrate.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al in view of the patent issued to Tomoda (PN. 8,189,261).
The optical coating system taught by Lee et al as described in claim 1 above has met all the limitations of the claim.  
With regard to claim 14, Lee et al does not teach explicitly that at least one surface of the substrate is coated with a hard layer.  Tomoda in the same field of endeavor teaches an optical coating including an antireflection film (10A) that is coated on a substrate, (11, please see Figure 1) with a hard coat layer (13) on a surface of the substrate.  It would then have been obvious to one skilled in the art to apply the teachings Tomoda to modify the optical coating system of Lee et al to include a hard coat layer be coated on a surface of the substrate in order to protect the substrate, (please see column 4, lines 25-28).   

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukaya et al in view of the patent issued to Takaki et al (PN. 6,628,456).

With regard to claim 12, Fukaya et al however does not teach explicitly that the optical coating system is provide on two opposing surfaces of a substrate to form a two layer system.  Takaki et al in the same field of endeavor teaches that two antireflection coating systems (2a and 2b, Figures 1 and 2) may be formed on two opposing surfaces of a substrate (1, Figures 1 and 2).   It would then have been obvious to one skilled in the art to apply the teachings of Takaki et al to make the coating system to be on opposing surfaces of the substrate for the benefit of the anti-reflection affect be provided on both side of the substrate.  With regard to claim 13, Fukaya et al teaches that the anti-reflection coating system may comprise 9 layers, 6 layers or 4 layers, (please see Tables 1-5).  It would then have been obvious to one skilled in the art to apply the teachings of Fukaya et al in light of Takaki et al to make the anti-reflection coatings on two sides of the substrate to have different number of multilayers for the benefit to design different anti-reflection effects on different sides of the substrate.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukaya et al in view of the patent issued to Tomoda (PN. 8,189,261).
The optical coating system taught by Fukaya et al as described in claim 1 above has met all the limitations of the claim.  
With regard to claim 14, Fukaya et al does not teach explicitly that at least one surface of the substrate is coated with a hard layer.  Tomoda in the same field of endeavor teaches an optical coating including an antireflection film (10A) that is coated on a substrate, (11, please see Figure 1) with a hard coat layer (13) on a surface of the substrate.  It would then have been Tomoda to modify the optical coating system of Fukaya et al to include a hard coat layer be coated on a surface of the substrate in order to protect the substrate, (please see column 4, lines 25-28).   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 8, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6 of U.S. Patent No. 10,459,124. Although the claims at issue are not identical, they are not patentably distinct from each other because they both discloses an interferometer layer comprises at least one stack of successive multilayers, wherein each multilayer comprises a first layer with first optical phase, (d/)*n, and a second layer with a second optical phase, such that the first layer is a high refractive index layer and the second layer is a low refractive index layer, that a ratio of quotients vi of the optical phase of the first layer and the optical phase of the second layer of the respective multilayer for defining a parameter, which is a function of the ratio of quotients vi, explicitly for three or five multilayers or for four multilayers and the value for the product of reflectivity and the parameter being less than 1 in order to achieve anti-reflective effect of the stack and the product of reflectivity and the parameter being equal or greater than 1 in order to achieve a mirroring effect of this stack.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872